Per Curiam.
We are asked to set aside the verdicts in this matter for four reasons—
1. Because of refusal to nonsuit.
2. Because of refusal to direct a verdict in favor of the defendants.
The grounds for both of these trial motions were the same, namely, because there was no proof of a collision between the automobile of the defendants and the bicycle ridden by the plaintiff Douglas Rubb, and because the proofs established the contributory negligence of the latter as a matter of law.
We find the proofs to be such as to have made the denial of both of these motions proper.
3. Because the verdicts are against the weight of the evidence.
This we do not find to be so.
4. Because the verdict of $4,000, in favor of the hoy Douglas Rubb, is excessive.
This is a verdict which may be said to be generous, but we do not find it to he excessive in the sense and to the extent warranting us in setting it aside or suggesting a reduction.
The rule to show cause is therefore discharged.